Citation Nr: 1636683	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a sleep disorder, including obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel 
INTRODUCTION

The Veteran served on active duty from December 1968 to October 1973, from August 1990 to August 1991, and from May 1999 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter was subsequently transferred to the RO in Phoenix, Arizona.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDING OF FACT

The Veteran's sleep disorder, diagnosed as obstructive sleep apnea, is a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to obstructive service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determination.

II.  Service Connection for Sleep Apnea

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Because the Veteran's claim for sleep apnea was filed in 2010, the amended regulation applies.

As an initial matter, the Board notes that the Veteran has already established service connection for PTSD.  See December 2009 Rating Decision.  This condition is currently rated as 30 percent disabling under Diagnostic Code 9411 pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.30.  Because his PTSD rating already encompasses sleep impairment as a symptom of his PTSD, the Board must first establish whether he has a separate sleep disability subject to service connection.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (recognizing that "separately diagnosed" conditions-even though not resulting in a separate rating due to pyramiding-could still be service connected).  Here, there is no dispute that the evidence establishes a diagnosis of obstructive sleep apnea during the appeal period.  See January VA treatment record (documenting the results of a sleep study and providing a clear diagnosis).  Thus, the first element of service connection pursuant to Wallin, that of a current disability, has been met.

In ascertaining whether there is a link between the sleep apnea and the Veteran's service-connected PTSD, the Board notes that an October 2013 VA examiner opined that the sleep apnea "is less likely than not . . . proximately due to or the result of the Veteran's service connected condition."  The examiner explained that "there is no evidence PTSD is a risk factor for the development of sleep apnea and [t]here is no evidence sleep apnea is a common side effect of PTSD."  (Emphasis added).  

However, the Veteran subsequently submitted numerous medical articles documenting an association between psychiatric disorders, including PTSD, and sleep apnea.  See private medical studies submitted in May 2016.  According to the conclusions of one study, "Sleep apnea is associated with a higher prevalence of psychiatric comorbid conditions in Veterans Health Administration beneficiaries.  This association suggests that patients with psychiatric disorders and coincident symptoms suggesting sleep-disordered breathing should be evaluated for sleep apnea."  See article entitled, "Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort."  A second study found, "Sleep complaints were almost universal among Soldiers with PTSD.  The majority were diagnosed with insomnia and/or OSA."  See article entitled "Prevalence of Sleep Disorders Among Soldiers With Combat-Related Posttraumatic Stress Disorder."  Yet another study concluded that "[s]ervice-related illnesses are prevalent in military personnel who undergo polysomnography with significant associations between PTSD, pain syndrome, and insomnia."  See article entitled, "Sleep Disorders and Associated Medical Comorbidities in Active Duty Military Personnel."  This medical literature seems to contradict the findings of the October 2013 VA examiner or, at the very least, to render the rationale for the negative opinion incomplete.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (whether the medical expert provided fully articulated opinion is one factor in determining the probative value of a medical opinion). 

In support of his claim for secondary service connection, the Veteran also submitted an April 2016 private opinion, signed by two medical professionals (L.M.H., MPAS, PA-C, and D.K., DO) who explained that "his sleep apnea is as likely as not related to the PTSD diagnosis."  (Emphasis original).  He also recently submitted a June 2016 positive private nexus opinion by a licensed clinical psychologist who stated that, "[a]fter a review of the attached articles, my own case study . . . as well as my clinical interview s and medical history of [the Veteran], it is my professional opinion and conclusion that his sleep apnea is as likely as not related to his well-documented service-connected and disabling PTSD diagnosis."  Significantly, the June 2016 psychologist also provided a well-reasoned rationale for the opinion:

I have personally observed many soldiers with co-morbid PTSD and
sleep apnea.  Since apnea is an uncommon diagnosis in the civilian chronic disease populations . . . I was surprised to see many of the young, fit, normal weight soldiers in the PTSD clinical population with this diagnosis.  In some groups of 12 soldiers who entered the PTSD clinic every 3 weeks, I would find 8-9 with apnea diagnosis or symptoms as a part of their disordered sleep.  This seemed to be more common in senior soldiers.  I made many referrals to the sleep lab.

Driven by my background in epidemiology, curiosity and concern for the soldiers, I recruited a senior medical officer (LTQ) who was in the Internal Medicine Department at CR Darnall US Army Medical Center on the base to informally examine a series of these men.  We did not find any reliable medical reason for the co-morbidity.  However, my Massage Therapists and Yoga instructor from the PTSD Program, who watched the soldiers' breathing patterns very carefully, were convinced that hypervigilance was in some way connected to trauma-related breath holding, constricted breathing and apnea.  The attached published articles point to a similar correlation from research studies of PTSD, constricted breathing and apnea.

The Board finds it important that, unlike the VA opinion, the private opinions of records are consistent with the medical articles submitted by the Veteran.  For these reasons, the Board finds that there is no adequate basis to reject the positive nexus evidence, based on a lack of credibility or probative value.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for sleep apnea on a secondary basis.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


